Order, Supreme Court, New York County (Edward Lehner, J), entered November 13, 2000, which denied respondents’ motion to vacate an order, entered upon their default, granting petitioner’s motion to permanently stay arbitration, unanimously affirmed, without costs.
The court properly denied respondents’ motion to vacate the order, entered upon their default, permanently staying arbitration of their uninsured motorist claim, since they failed to make the requisite showing that their claim had merit (see Fogarty v Transmedia Network, 2 AD3d 269 [2003]). Concur—Nardelli, J.P., Andrias, Sullivan, Ellerin and Gonzalez, JJ.